DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 24 January 2022 has been entered.
Claim(s) 1-3, 5, 8-11 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hund (US 2,929,653 A).
Regarding claim 1, Hund discloses a tube holder for a tube-filling machine (“the lifting cup device”, Figs. 1-7), the tube holder comprising:
a cup-shaped housing (10), which has an upwardly opening tube (note that “upwardly” direction is merely relative to the shell 10, direction towards lower rim 11 can be considered “upward”) mount with an inner wall (inner wall of the shell 10), into which tube mount an axial end area of a tube can be inserted (Fig. 6), the inner wall of the tube mount defines at least one recess configured as a circular ring groove (the recess in which the bladder 15/16 is inserted, see Figs. 2 and 6); and
a clamping device (bladder 15/16 and internal passage way 25) by means of which a clamping force can be applied to the tube (Fig. 6), the clamping device being arranged in an area of the inner wall of the tube mount (Fig. 6), the clamping device comprising a feed line (25) and at least one inflatable clamping element with an inner chamber, into which a fluid can be filled under pressure via the feed line, whereby the clamping element can be adjusted between a clamping position, in which a clamping force is applied to the tube, and a releasing position, the clamping element having a ring-shaped hollow configuration and the inner chamber being a ring chamber (clamping position as shown in Fig. 6 and releasing position as shown in Fig. 2), the clamping element being arranged in the ring groove (Fig. 2).
Regarding claim 2, Hund discloses the tube holder in accordance with claim 1, wherein: 
the clamping element is configured to be deformed into a position in which the clamping element protrudes into the tube mount (Fig. 6).
Regarding claim 3, Hund discloses the tube holder in accordance with claim 2, wherein the clamping element fills the recess completely (Fig. 6).
Regarding claim 8, Hund discloses the tube holder in accordance with claim 1, wherein the feed line has a filling valve (Examiner takes Official Notice that one having ordinary skill in the art would recognize that a feed line of Hund which provides high pressure would comprise at least one filling valve to control on/off and the level of pressure provided).
Regarding claim 11, Hund discloses the tube holder in accordance with claim 1, wherein:
the inner chamber is surrounded by an elastic deformable material (“The bladder is constituted by two pieces of individually molded gum rubber or other suitable plastic”, c.3:l.27-29).
Regarding claim 5, Hund discloses the tube holder in accordance with claim 11, wherein the clamping element fills the recess completely (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hund in view of Weller (EP 2886471 A1).
Regarding claim 9, Hund discloses the tube holder in accordance with claim 1, further comprising a base part (18).
Hund does not disclose wherein the housing is detachably connectable with the base part; and
a coupling device arranged in the feed line between the housing and the base part for coupling a portion of the feed line associated with the housing to a portion of the feed line associated with the base part.
However, Weller discloses wherein the housing (5, Fig. 1) is detachably connectable with the base part (Fig. 1); and
a coupling device arranged in the feed line between the housing and the base part for coupling a portion of the feed line associated with the housing to a portion of the feed line associated with the base part (Figs. 1 and 9-10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the tube holder, as disclosed by Hund, detachable with coupling device, as taught by Weller, with the motivation to allow separate movement and easier maintenance of each part.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hund in view of Weller, in further view of Rece (US 4,958,667 A).
Regarding claim 10, modified Hund discloses a tube holder in accordance with claim 9.
Weller does not explicitly disclose wherein the housing is held magnetically on the base part.
However, Rece discloses that it is well known in tube holder art (title) that the housing (housing of holder 20) is held magnetically on the base part (rotator base 50, via magnet 52; “A ring-shaped permanent magnet 52 is mounted in a holder just below the serrated edge. When the rotator 50 is raised to engage the holder, the serrated edge 51 mates with the serrated edge 40 and the permanent magnet 52 attracts the ferromagnetic ring 41 to hold the serrated edges in their mated position.” col. 3 line 67 – col. 1 line 5)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing, as disclosed by modified Weller, to be held magnetically on the base part, as taught by Rece, with the motivation to hold the base and the holder together without using a fastener (col. 3 line 67 – col. 1 line 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731